968 A.2d 1175 (2009)
198 N.J. 450
In the Matter of David S. BRANTLEY, an Attorney at Law.
D-57 September Term 2008
Supreme Court of New Jersey.
April 29, 2009.
ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-131, concluding that DAVID S. BRANTLEY of BLOOMFIELD, who was admitted to the bar of this State in 1979, should be censured for violating RPC 1.15(a) (failure to safeguard funds), RPC 1.15(d), and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that DAVID S. BRANTLEY is hereby censured; and it is further
ORDERED that when respondent resumes thepractice of law, he shall report that to the Office of Attorney Ethics and he shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that after respondent resumes practice, he shall submit to the Office of Attorney Ethics the required reconciliations of his attorney accounts on a quarterly basis for a period of two years and until the further Order of the Court; and it is further
ORDERED that except as provided herein, the conditions on respondent's practice imposed by the Court in the Order filed May 14, 2008, are hereby vacated; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.